People v Barnaby (2017 NY Slip Op 01706)





People v Barnaby


2017 NY Slip Op 01706


Decided on March 8, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2015-02407
 (Ind. No. 1518/12)

[*1]The People of the State of New York, respondent,
vDamion Barnaby, appellant.


Steven A. Feldman, Uniondale, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Donald Berk of counsel; Matthew C. Frankel on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (C. Quinn, J.), rendered March 13, 2014, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, his general waiver of his right to appeal encompassed the denial, after a hearing in lieu of motions, of suppression of identification testimony (see People v Kemp, 94 NY2d 831, 833). The defendant's general waiver of his right to appeal was valid (see People v Sanders, 25 NY3d 337, 342; People v Nicholson, 15 AD3d 237, affd sub nom. People v Lopez, 6 NY3d 248), and precludes appellate review of his challenges to the denial of suppression.
RIVERA, J.P., COHEN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court